DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendments filed 07/06/2022 have been entered.
Per the 07/06/2022 amendment:
Claims 1-2 and 15-16 are currently amended.
Claims 1-20 are now pending.

Response to Arguments

Applicant’s arguments, see Pages 11-12 of Remarks, filed 07/06/2022, with respect to the prior art rejections of record have been fully considered and are persuasive.  The rejection of Claims 1 and 15 has been withdrawn. 

Allowable Subject Matter

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: a thorough and complete search has been conducted and no prior art has been found that solely, or in any reasonable combination, reads on the instant claims.	In particular, the amended language of independent Claim 1, namely “receiving the flow-tap geolocation information from a mediation device that is associated with the content destination device”, overcomes prior art of record by including a step not found in the art. As indicated in the previous Action, the limitation teaching the aforementioned mediation device was novel in original Claim 2. While the prior art teaches a geolocation database and tapping traffic intended for a particular database separately, it does not teach a mediation device associated with the destination that provides geolocation information to facilitate flow-tapping traffic intended for that destination. Applicant has elected to move this novel limitation into independent Claim 1, thus putting it into condition for allowance.
	As such, Claim 1 is currently in condition for allowance. Claim 15 is amended to recited substantially similar scope and is in condition for allowance for the same reason. Independent Claim 8 was already in condition for allowance for reciting substantially similar scope to amended Claim 1. Dependent Claims 2-7, 9-14 and 16-20 are in condition for allowance for depending upon an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN D MILLER whose telephone number is (571)272-8599. The examiner can normally be reached M-TR 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on (571) 270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN D MILLER/Examiner, Art Unit 2412                                                                                                                                                                                                        
/JAMAL JAVAID/Primary Examiner, Art Unit 2412